      Case 4:19-cv-01410 Document 65 Filed on 06/19/20 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                      IN THE UNITED STATES DISTRICT COURT                             June 19, 2020
                      FOR THE SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk
                                HOUSTON DIVISION

PETROBRAS AMERICA, INC.,                      §
                                              §
                                              §
                      Plaintiff,              §
                                              §
VS.                                           §           CIVIL ACTION NO. H-19-1410
                                              §
SAMSUNG HEAVY INDUSTRIES                      §
CO., LTD.,                                    §
                                              §
                      Defendant.              §

                                   ORDER OF DISMISSAL

       For the reasons stated in the accompanying memorandum and opinion, Samsung’s motion

to dismiss Petrobras’s second amended complaint, (Docket Entry No. 52), is granted. The case is

dismissed with prejudice.

              SIGNED on June 19, 2020, at Houston, Texas.


                                                         _______________________________
                                                                  Lee H. Rosenthal
                                                           Chief United States District Judge
